UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of:May 2013 Commission File Number:001-35776 Acasti Pharma Inc. (Name of Registrant) 545PROMENADE DU CENTROPOLIS, SUITE 100 LAVAL, QUEBEC, CANADAH7T 0A3 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F [ ] Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):[ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):[ ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Acasti Pharma Inc. Date: May 29, 2013 By: /s/ Henri Harland Name: Henri Harland Title: Chief Executive Officer EXHIBIT INDEX Exhibit Description of Exhibit Notice Declaring Intention to be Qualified Under National Instrument 44-101 - Short Form Prospectus Distributions (“NI 44-101”)
